Title: From James Madison to William Eustis, 6 July 1819
From: Madison, James
To: Eustis, William


Dear SirMontpellier July 6. 1819
I have delayed to thank you for your favors from Williamsburg & N York, till I should learn that a letter would find you at Boston. This I have just done.

I am glad that your interview with Dr. Mason has authenticated a circumstance, which tho’ of a minute character, it is well eno’ should not be left in uncertainty.
And I am very glad that you sought the conversation with Van Wert. The particulars of it have a public interest; and I hope your communication of them to me, is not the only mode you will take of guarding them against oblivion.
Ought you not to do equal justice to other things of a public bearing, which may exist in no other memory or memoranda than yours, or in none where they will not perish with the possessors? The infant periods of most nations are buried in silence or veiled in fable; and the world perhaps has lost but little which it needs regret. The origin & outset of the American Republic contain lessons of which posterity ought not to be deprived: and happily there never was a case in which every interesting incident could be so accurately preserved. You have lights, I am persuaded, which ought not for ever to be under a bushel.
We have had the pleasure of finding by information from Williamsburg where Mrs. Eustis & yourself, lef[t] every impression you could wish, that your health had become well established. As your letter from N. York does not contradict the favorable account, we hope you continued, and still continue to enjoy it. Should symptoms of a reverse at any time occur, you know the quarter to which you are to look for relief. And why should you not look to it as a preservative, as well as a restorative? Be assured, both of you, from Mrs. M. and myself, that Montpellier will always have a glad & affectionate welcome for you; and that in the mean time we wish you both, not only health, but every other happiness.
James Madison
In assorting my papers I stumbled on the inclosed which ought to have been long ago restored.
The “Boston Patriot” which was a volunteer paper to the President whilst I was at Washington, has for more than a year come on to me here. Whether, during the preceding interval it was discontinued, or was regarded as a derelict at the City, I know not. The latter was probably the case. I intended but forgot to mention the circumstance to you when with us. Will you now do me the favor, by a word at the printing office, to ascertain the footing on which it is forwarded to me, and to pay whatever may be due or expected; dropping a line that the advance may be immediately replaced? In any event I wish the paper to be no longer sent. As a compliment it is too much for the Editor, as a cost, more than so distant & even a daily paper, repays to me.
